                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BARRY GAINES, #19045055,                      §
                Plaintiff,                    §
                                              §
v.                                            §    CIVIL CASE NO. 3:20-CV-129-N-BK
                                              §
                                              §
MARIAN BROWN, SHERIFF, et al,                 §
              Defendants.                     §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       SO ORDERED this 18th day of June, 2021.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
